Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 10/6/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,827149 and 10,771738 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest arts that examiner found, Sarris (US 20160132847) teaches on line banking application (abstract), video call between the caller and the agent (Paragraph 176), also see Fig. 2.
Calman (US 20140106721), teaches video chat between a customer and representative (Paragraph 58), receive banking application (Paragraph 36-37, 40, 43), allow interaction between customer and the representative (Paragraph 35).
None of the cited arts, alone or in reasonable combination teaches {provide a document in a second pane concurrently while providing the video chat in the first pane; provide, on the display screen in the second pane, a selectable option to accept terms of the document; and in response to receiving a user interaction with the selectable option to accept the terms of the document, send the document and the acceptance of the terms of the document to a remote storage location} as claimed in claim 1 or {providing, on the display screen in the second pane, a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652